DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On page 15, line 2, “to move to the unlocked position” is unclear as to whether the protrusion or the lock member is being claimed as moving to the unlocked position.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al 2013/0340490.
Re claim 1, Wu et al teaches a connection lock including a shell body 100 in fig. 4A, a driving assembly 500 disposed to the shell body and movable between a first position in fig. 4B and a second position in fig. 4A, the driving assembly having a restricting portion in the groove 510, a lock device disposed to the shell body including a lock member 530 having a spring-biased 71 tendency to move toward its locked position in fig. 4A from its unlocked position in fig. 4B, an actuating member 570, 5700 slidably disposed in the shell body, a first elastic member 72 in the shell body and abutting against the end of the driving assembly 500 to bias the driving assembly toward its first position in fig. 4B, an engaging assembly 410, 600 movable from a released position in fig. 4B to an engaged position in fig. 4A to engage into an anti-theft hole of an object, wherein when the driving assembly is in the first position in fig. 4B, the engaging assembly is in the released position, the lock member is in the unlocked position and non-engageable against the restricting portion, and the driving assembly is freely movable to the second position in fig. 4A, the lock member 530 moves to the locked position in fig. 4A and is engaged to the restricting portion, the actuating member is driven by the driving assembly, the engaging assembly is actuated by the actuating member to move the engaged position, and the engaging assembly is engaged with the edge of the anti-theft hole.
Re claim 2, a second elastic member 71 is positioned between the shell and the lock member 530 to bias the lock member toward the locked position.
Re claim 3, the restricting portion is disposed in the recess 510.
Re claim 4, the first elastic member 72 is arranged between the top portion of the shell body 100, 220 in fig. 4A and the actuating member 570, and the actuating member has a tendency to move away from the engaging assembly to actuate the driving assembly to move to the first position in fig. 4B.

Re claim 12, the engaging assembly includes portion 600 and the portion 400 which includes first and second clips 410, 630 which move between engaged and released positions relative to the anti-theft hole.
Re claim 13, the first engaging member 400 is fixed to the shell and the second engaging member 600 is rotatably connected to the shell, and the actuating member 570 abuts the end 610 of the second engaging member 600 and the clips move away from each other in fig. 4A, and the clips move toward each other when the actuating member 570 is free of abutment with the second end 610 in fig. 4B.
Re claim 14, the engaging assembly includes a fourth elastic member 73 between the shell and the second engaging member 600 so that the clips 410, 630 tend to move toward each other in fig. 4B.
Claims 5-8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Provided the above rejection under 35 USC 112, second paragraph is overcome, claims 10 and 11 would also be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Wu 10,718,138 teaches a driving assembly 221 and engaging assembly clips 121, 131.  Ling 6,058,744 teaches a driving assembly 6 and clips 21, 23.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.G/               Primary Examiner, Art Unit 3675                                                                                                                                                                                         
/LLOYD A GALL/               Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 21, 2021